Exhibit 10.8
FORM OF SUBSCRIPTION AGREEMENT FOR DEBENTURE FINANCING
FORM OF SUBSCRIPTION AGREEMENT
     THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of
                    , 2010, by and between Irvine Sensors Corporation, a
Delaware corporation (the “Company”), and the subscriber identified on the
signature page hereto (the “Subscriber”).
     WHEREAS, the Company is offering (the “Offering”) Units (the “Units”), each
of which is comprised of (i) one one-year, unsecured Convertible Debenture
substantially in the form delivered herewith (the “Convertible Debenture”), with
a principal repayment obligation of $5,000, with the original principal value of
each Convertible Debenture convertible at the election of the holder on or prior
to the maturity date into shares of Irvine Sensors’ $0.01 par value Common Stock
(the “Common Stock”) at a conversion price equal to the greater of (a) the fair
market value of the Common Stock (as determined in accordance with the rules of
The NASDAQ Stock Market, LLC) (the “Market Value”) as of the date of issuance of
the Units and (b) $0.40 per share (the “Conversion Price”) (the “Initial
Conversion Shares”), (ii) one one-year, unsecured Non-Convertible Debenture
substantially in the form delivered herewith (the “Non-Convertible Debenture”
and, collectively with the Convertible Debenture, the “Debentures”), with a
principal repayment obligation of $5,000, and (iii) a five-year warrant,
substantially in the form attached as Annex C to the Memorandum, to purchase the
number of shares of Irvine Sensors’ Common Stock equal to twenty-five percent
(25%) of the Initial Conversion Shares of one Convertible Debenture at the
initial Conversion Price and the exercise price of such warrant shall be the
greater of (a) 120% of the Market Value of one share of Common Stock as of the
closing with respect to the applicable Unit and (b) $0.40 per share (the
“Investor Warrants” or the “Warrants”). Each of the Convertible Debentures and
Non-Convertible Debentures shall bear simple interest at a rate per annum of 20%
of the original principal value of each Debenture, which interest shall accrue
and be payable quarterly in arrears and shall be convertible at the election of
the Company into shares of Common Stock at the Conversion Price. The purchase
price for each Unit will be $6,000, with $3,000 of such Unit purchase price
being paid for each Convertible Debenture and $3,000 of such Unit purchase price
being paid for each Non-Convertible Debenture. Any shares of Common Stock issued
or issuable upon conversion of principal and/or accrued interest of the
Debentures or exercise of the Investor Warrants shall be referred to herein
collectively as the “Shares.” The Units will only be offered and sold to a
limited number of subscribers who are “Accredited Investors,” as such term is
defined hereinafter, in accordance with the terms and conditions set forth in
the confidential private placement memorandum dated February 16, 2010 and the
supplement thereto dated March 3, 2010 (together with and as amended by such
supplement, the “Confidential Placement Memorandum” or the “Memorandum”) that
was furnished by the Company to the Subscriber. Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings ascribed to such
terms in the Memorandum.
     WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”), and similar exemptions under applicable state securities laws.
     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Subscriber,
as provided herein, and the Subscriber, shall purchase the Units. The Subscriber
desires to acquire the number of Units set forth on the signature page hereto
pursuant to the Confidential Placement Memorandum and the terms and conditions
of this Agreement. The Units, the Debentures, the Warrants and the Shares are
sometimes collectively referred to herein as the “Securities.”
     NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement the Company and the Subscriber hereby
agree as follows:

Page 1



--------------------------------------------------------------------------------



 



          1. (a) Subscription. In accordance with the terms and conditions of
the Confidential Placement Memorandum, the Subscriber, intending to be legally
bound, hereby irrevocably subscribes for and agrees to purchase the number of
Units set forth on the signature page hereto and to pay the purchase price for
said Units in immediately available funds contemporaneously with the execution
and delivery of this Agreement. The execution and delivery of this Agreement by
the Subscriber will not constitute an agreement between the Subscriber and the
Company until this Agreement has been accepted by the Company evidenced by
receipt by the Subscriber of an acceptance page of this Agreement signed by the
Company, and then subject to the terms and conditions of this Agreement. The
Subscriber understands that acceptance or rejection, in whole or in part, by the
Company and/or the Placement Agent (as defined herein) of the subscription and
agreement of the Subscriber to purchase the Units is within the sole and
absolute discretion of the Company and/or the Placement Agent, and the Company
may reject any subscription in whole or in part, for any reason or without
reason. Likewise, the Subscriber understands, acknowledges and agrees that
acceptance by the Company and/or the Placement Agent of any subscription of a
Subscriber, in whole or in part, is predicated upon the representations and
warranties of the Subscriber as set forth hereinafter and that SUBSCRIPTIONS,
ONCE RECEIVED BY THE COMPANY AND/OR THE PLACEMENT AGENT, ARE IRREVOCABLE BY THE
SUBSCRIBER, AND, THEREFORE, MAY NOT BE WITHDRAWN.
               (b) Closing Date. The closing of the purchase and sale of the
Units hereunder (the “Closing”) shall be held at the offices of Dorsey & Whitney
LLP, 38 Technology Drive, Suite 100, Irvine, California 92618 after
subscriptions for the Units have been accepted by the Company (the date of the
Closing being hereinafter referred to as the “Closing Date”). Subscriptions will
not be refunded unless the Company rejects the Subscriber’s subscription, in
whole or in part, in which case, the refund shall be without interest.
               (c) Deliveries. The Subscriber shall deliver at the Closing the
Omnibus Signature Page to this Agreement, which the Company shall be authorized,
upon satisfaction of the conditions set forth in Sections 6 and 7 hereof, to
attach to an execution version of the Investor Warrant, Convertible Debenture
and Non-Convertible Debenture, all in substantially the form included in the
Memorandum or delivered herewith with such minor modifications thereto, if any,
as the Company deems are necessary and appropriate and are approved by the
Placement Agent.
          2. Subscriber’s Representations and Warranties. The Subscriber hereby
represents and warrants to and agrees with the Company that:
               (a) Information on Company. The Subscriber acknowledges receipt
of the Confidential Placement Memorandum. The Subscriber has had access at the
EDGAR Website of the Commission to the Company’s Annual Report on Form 10-K for
the year ended September 27, 2009, and all periodic and current reports filed
with the Commission thereafter (hereinafter referred to as the “Reports”). The
Subscriber has had the opportunity to review information regarding the Company,
its business, operations, financial condition and the terms and conditions of
the Securities, and considered all factors Subscriber deems material in deciding
on the advisability of investing in the Securities. The offer to sell the
Securities to the Subscriber was communicated to the Subscriber by the Company
in such manner that the Subscriber was able to ask questions of and received
answers from the Company or a person acting on the Company’s behalf concerning
the terms and conditions of this transaction as well as to obtain any
information requested by the Subscriber. Any questions raised by the Subscriber
or its representatives concerning the transactions contemplated by this
Agreement have been answered to the satisfaction of the Subscriber and its
representatives. The Subscriber can fend for itself, can bear the economic risk
of its investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities. Except as set forth in the Confidential Placement Memorandum
or this Agreement, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company and
in entering into this Agreement, the Subscriber is not relying on any
information, other than that which is contained in the Confidential Placement
Memorandum and the results of any independent investigation by the Subscriber.
               (b) Information on Subscriber. The Subscriber is, and will be at
the time of issuance of the Securities, an “accredited investor”, as such term
is defined in Regulation D promulgated by the Commission under the Securities
Act, is experienced in investments and business matters, has made investments of

Page 2



--------------------------------------------------------------------------------



 



a speculative nature and has purchased securities of United States
publicly-owned companies in private placements in the past and has such
knowledge and experience in financial, tax and other business matters as to
enable the Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Subscriber is not a broker-dealer under Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or an officer,
director or affiliate of the Company; provided, however, that for purposes of
this Section 2(b) an “affiliate” shall not include a stockholder of the Company
owning less than 5% of the outstanding Common Stock of the Company. The
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities. The Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. The information
set forth on the signature page hereto regarding the Subscriber is accurate. The
information set forth in Schedule 1 hereto is correct in all respects.
               (c) Purchase of Securities. The Subscriber is acquiring the
Securities in the ordinary course of its business as principal for its own
account, and not as nominee, for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof. The
Subscriber does not have any contract, undertaking, agreement, understanding or
arrangement, directly or indirectly, with any Person to distribute, sell,
transfer or pledge to such Person, or anyone else, all or any part of the
Securities, and the Subscriber has no present plan to enter into any such
contract, undertaking, agreement, understanding or arrangement. The Subscriber
further agrees to execute and deliver any further investment certificates as
counsel to the Company deems necessary or advisable to comply with state or
federal securities laws. The Subscriber understands that it shall not have any
of the rights of a stockholder with respect to the Debentures or the Investor
Warrant or any shares of Common Stock issuable upon conversion of principal
and/or accrued interest under the Debentures or exercise of the Investor
Warrants until such Securities are issued pursuant to the terms thereof. The
Subscriber will notify the Company at least five days prior to an interest
conversion date under the Debentures if such Subscriber has reason to believe
that it and its affiliates beneficially owns a number of shares of the Company’s
Common Stock on such interest conversion date such that the conversion of
accrued interest on that date would exceed the conversion limitation set forth
in the Debentures.
               (d) Compliance with Securities Act. The Subscriber understands
and agrees that the Securities have not been registered under the Securities Act
or any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the Securities Act (based
on the accuracy of the representations and warranties of the Subscriber
contained herein), and that such Securities may not be sold, assigned or
transferred and must be held indefinitely in the absence of (i) an effective
registration statement under the Act and applicable state securities laws with
respect thereto or (ii) an opinion of counsel satisfactory to the Company that
such registration is not required. The Subscriber understands that the Company
is under no obligation to register the Securities.
               (e) Securities Legend. The Securities shall bear the following or
similar legend (in addition to such other restrictive legends as are required or
deemed advisable under any applicable law or any other agreement to which the
Company is a party):
     “THE TRANSFER OF THIS SECURITY IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN.
THIS SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF THE
SECURITYHOLDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF. THIS SECURITY HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR AN OPINION OF COUNSEL SATISFACTORY TO COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED. ”

Page 3



--------------------------------------------------------------------------------



 



               (f) Tax Advisors. The Subscriber has had the opportunity to
review with such Subscriber’s own tax advisors the federal, state and local tax
consequences of this investment, where applicable, and the transactions
contemplated by this Agreement. The Subscriber is relying solely on the
Subcriber’s own determination as to tax consequences or the advice of such tax
advisors and not on any statements or representations of the Company or any of
its agents and understands that such Subscriber (and not the Company) shall be
responsible for such Subscriber’s own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.
               (g) Communication of Offer. The offer to sell the Securities was
directly communicated to the Subscriber by the Company. At no time was the
Subscriber presented with or solicited by any leaflet, advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio, or any other form of general
advertising, or solicited or invited to attend a promotional meeting or any
seminar or meeting by any general solicitation or general advertising.
               (h) Authority; Enforceability. If the Subscriber is an entity, it
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by the Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity; and Subscriber has full corporate power and authority necessary to
enter into this Agreement, the Debentures, the Investor Warrants and such other
agreements and to perform its obligations hereunder, thereunder and under all
other agreements entered into by the Subscriber relating hereto and thereto.
               (i) No Governmental Review. The Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. The Subscriber understands that neither legal counsel to the
Company, the Placement Agent, nor its counsel has independently verified the
information concerning the Company included in the Memorandum or herein, all of
which has been provided by the Company, nor has such legal counsel passed upon
the adequacy or accuracy of the Memorandum. No independent third party, such as
an investment banking firm, the Placement Agent, or other expert in evaluating
businesses or securities, has made an evaluation of the economic potential of
the Company.
               (j) Certain Trading Activities. The Subscriber has not directly
or indirectly, nor has any Person acting at the direction of the Subscriber,
engaged in any transactions in the securities of the Company (including, without
limitation, any short sales involving the Company’s securities) since the
earlier to occur of (i) the time the Subscriber was first contacted by the
Company or any other Person regarding the investment in the Company and (ii) the
30th day prior to the date of this Agreement. The Subscriber covenants that
neither it nor any Person acting at the direction of the Subscriber will engage
in any transactions in the securities of the Company (including short sales)
after the date hereof and prior to the date that the transactions contemplated
by this Agreement are publicly disclosed.
               (k) Correctness of Representations. The Subscriber represents as
to the Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless the Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date and as of the issuance date of each of the Securities.
          3. Company Representations and Warranties. The Company represents and
warrants to and agrees with the Subscriber that:
               (a) Due Incorporation. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and to
carry on its business as disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in the State of
California.

Page 4



--------------------------------------------------------------------------------



 



               (b) Outstanding Stock. All issued and outstanding shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and nonassessable.
               (c) Authority; Enforceability. This Agreement, and any other
agreements delivered together with this Agreement or in connection herewith,
including the Debentures, (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity. The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.
               (d) Consents. No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities, other than the filing by the Company of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, any applicable Blue Sky filings, or otherwise as may be required by The
Nasdaq Stock Market. The Transaction Documents and the Company’s performance of
its obligations thereunder have been approved by the Company’s board of
directors.
               (e) No Violation or Conflict. Neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
will violate, conflict with, result in a breach of, or constitute a default
under (A) the certificate of incorporation or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty or regulation
applicable to the Company of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or (C) the terms of any
material bond, debenture, note or other evidence of indebtedness, agreement,
stock option or other similar plan, indenture, lease, mortgage, deed of trust or
other instrument to which the Company is a party or by which it is bound, except
the violation, conflict, breach, or default of which would not have a Material
Adverse Effect. For purposes of this Agreement, a "Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, properties or business of the Company and its Subsidiaries taken as
a whole. For purposes of this Agreement, “Subsidiary” means, with respect to any
entity at any date, any corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity of which more than 50% of (i) the outstanding capital stock having (in
the absence of contingencies) ordinary voting power to elect a majority of the
board of directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.
          (f) The Securities. The Securities upon issuance in accordance with
their respective terms:
                    (i) will be free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer set forth
herein, under the Securities Act and any applicable state securities laws;
                    (ii) have been, or will be, duly and validly authorized,
duly and validly issued, and, in the case of the Common Stock issuable upon
conversion of the principal and/or accrued interest under the Debentures and the
exercise of the Investor Warrants, fully paid and nonassessable;
                    (iii) will not have been issued or sold in violation of any
preemptive or other similar rights of the holders of any securities of the
Company;
                    (iv) will not subject the holders thereof to personal
liability by reason of being such holders; and

Page 5



--------------------------------------------------------------------------------



 



                    (v) will have been issued in reliance upon an exemption from
the registration requirements of and will not result in a violation of Section 5
under the Securities Act.
               (g) Reporting Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Exchange Act and
has a class of common shares registered pursuant to Section 12(g) of the
Exchange Act. Pursuant to the provisions of the Exchange Act, the Company has
timely filed all reports and other materials required to be filed thereunder
with the Commission during the preceding twelve months.
               (h) No General Solicitation. Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
               (i) Correctness of Representations. The Company represents that
the foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.
          4. Escrow and Use of Purchase Price. The subscription payments made
pursuant hereto prior to the Closing of the Offering will be deposited in an
escrow account at a commercial bank or trust company of the Placement Agent’s
choosing and agreeable to the Company. No interest will be earned by the
Subscriber on subscription payments held in any escrow account. If for any
reason the Closing of the purchase and sale of the Units does not take place,
the subscription payment will be returned to the Subscriber without interest and
without deduction. Upon receipt of the Agreement and the subscription payment,
and upon acceptance of the subscription by the Company, the subscription
payments shall belong to the Company. If the subscription is not accepted by the
Company, then this Agreement will be null and void and the subscription payment
will be returned to the Subscriber without interest.
          5. Securities Law Disclosures. The Company may in its sole discretion,
following the Closing Date, (i) issue a press release and/or file a Current
Report on Form 8-K disclosing the transactions contemplated hereby and (ii) make
such other disclosures, filings and notices in the manner and time required by
the Commission, any state securities commission, any national securities
exchange or Nasdaq.
          6. Conditions to Subscriber’s Obligations. The obligations of the
Subscriber under Section 1 of this Agreement are subject to the fulfillment at
or before the Closing of each of the following conditions, any of which may be
waived in writing by the Subscriber:
               (a) Representations and Warranties. The representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects on and as of the Closing Date with the same effect as if
made on and as of the Closing Date.
               (b) Performance. The Company shall have performed or fulfilled in
all material respects all agreements, obligations and conditions contained
herein required to be performed or fulfilled by the Company at or prior to the
Closing.
               (c) Regulatory Matters. None of the issuance and sale of the
Securities pursuant to this Agreement or any of the transactions contemplated by
any of the other Transaction Documents shall be enjoined (temporarily or
permanently) and no restraining order or other injunctive order shall have been
issued in respect thereof. There shall not have been any legal action, order,
decree or other administrative proceeding instituted against the Company or
against the Subscriber relating to the issuance of the Securities or the
Subscriber’s activities in connection therewith or any other transactions
contemplated by this Agreement or the other Transaction Documents.
               (d) Consents. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Transaction Documents.

Page 6



--------------------------------------------------------------------------------



 



          7. Conditions to the Company’s Obligations. The obligations of the
Company under Section 1 of this Agreement are subject to the fulfillment at or
before the Closing of each of the following conditions, any of which may be
waived in writing by the Company:
               (a) Representations and Warranties. The representations and
warranties of the Subscriber contained in Section 2 shall be true and correct in
all material respects on and as of the Closing Date with the same effect as if
made on and as of the Closing Date.
               (b) Performance. The Subscriber shall have performed or fulfilled
in all material respects all agreements, obligations and conditions contained
herein required to be performed or fulfilled by the Subscriber at or prior to
the Closing.
               (c) Subscription Payments. The Subscriber shall have delivered
the aggregate subscription payment for the Units in the amount specified for the
Subscriber on the signature page hereto.
               (d) Regulatory Matters. None of the issuance and sale of the
Securities pursuant to this Agreement or any of the transactions contemplated by
any of the other Transaction Documents shall be enjoined (temporarily or
permanently) and no restraining order or other injunctive order shall have been
issued in respect thereof. There shall not have been any legal action, order,
decree or other administrative proceeding instituted against the Company or
against the Subscriber relating to the issuance of the Securities or the
Subscriber’s activities in connection therewith or any other transactions
contemplated by this Agreement or the other Transaction Documents.
               (e) Consents. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Transaction Documents.
          9. Covenants of Subscriber Not to Short Stock. The Subscriber and its
affiliates and assigns agree not to make any short sale of, or grant any option
for the purchase of or enter into any hedging or similar transaction with the
same economic effect as a short sale, the Securities until one-hundred eighty
(180) days following the issuance of the Securities.
          10. Miscellaneous.
               (a) Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable overnight courier service with
charges prepaid, or (iv) transmitted by hand delivery, electronic mail, or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by electronic mail or facsimile,
with accurate confirmation generated by the transmitting facsimile machine, at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), (b) the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (c) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The addresses for such communications
shall be: (i) if to the Company, to: Irvine Sensors Corporation, 3001 Red Hill
Avenue, Costa Mesa, CA 92650, Attn: Chief Financial Officer, facsimile:
(714) 444-8773, with a copy to: Dorsey & Whitney LLP, 38 Technology Drive,
Suite 100, Irvine, CA 92618, Attn: Ellen S. Bancroft, Esq., facsimile:
(949) 932-3601, and (ii) if to the Subscriber, to: the address and facsimile
number indicated on the signature pages hereto.
               (b) Entire Agreement; Assignment. This Agreement and other
documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties. Neither the Company nor the
Subscriber have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
the Company shall be assigned without prior notice to and the written consent of
the Subscriber.

Page 7



--------------------------------------------------------------------------------



 



               (c) Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.
               (d) Law Governing this Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without regard to principles of conflicts of laws. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of California or in the
federal courts located in the state of California. The parties and the
individuals executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
jurisdiction of such courts. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.
               (e) Specific Enforcement, Consent to Jurisdiction. The Company
and the Subscriber acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
Subject to Section 10(d) hereof, each of the Company, the Subscriber and any
signatory hereto in his personal capacity hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in California of such court, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper. Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.
               (f) Independent Nature of Subscribers. The Company acknowledges
that the obligations of the Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber who is also
purchasing Securities in the transaction (collectively, with the Subscriber,
referred to as the “Subscribers”), and none of the Subscribers shall be
responsible in any way for the performance of the obligations of any of the
other Subscribers under the Transaction Documents. The Company acknowledges that
the decision of each of the Subscribers to purchase Securities has been made by
each of such Subscribers independently of any of the other Subscribers and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any of the other Subscribers or by any agent or
employee of any of the other Subscribers, and none of the Subscribers or any of
its agents or employees shall have any liability to any of the Subscribers (or
any other person) relating to or arising from any such information, materials,
statements or opinions. The Company acknowledges that nothing contained in any
Transaction Document, and no action taken by any of the Subscribers pursuant
hereto or thereto shall be deemed to constitute the Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscribers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each of the Subscribers
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of the Transaction Documents, and it
shall not be necessary for any of the other Subscribers to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that it has elected to provide all of the Subscribers with the same terms and
Transaction Documents for the convenience of the Company and not because Company
was required or requested to do so by the Subscribers. The Company acknowledges
that such procedure with respect to the Transaction Documents in no way creates
a presumption that the Subscribers are in any way acting in concert or as a
group with respect to the Transaction Documents or the transactions contemplated
thereby.
               (g) Omnibus Signature Page. This Agreement is intended to be read
and construed in conjunction with the Forms of Convertible Debenture and
Non-Convertible Debenture and the Form of Investor Warrant pertaining to the
issuance by the Company of the Securities pursuant to the Memorandum.
Accordingly, pursuant to the terms and conditions of this Agreement, it is
hereby agreed that the execution by the Subscriber of this Agreement, in the
place set forth herein, shall constitute agreement to be bound by the terms and
conditions of the Convertible Debenture, Non-Convertible Debenture and the
Investor Warrant, with the same effect as if each such separate, but related
agreement, was separately signed to the extent required to be executed by the
Subscriber.

Page 8



--------------------------------------------------------------------------------



 



          11. Payment
     (a) For payment by check, please make checks payable to “US National Bank
as Escrow Agent for Irvine Sensors Corp.” and mail such checks to J.P. Turner &
Company, L.L.C., attn: Investment Banking — Joe Walker, 3060 Peachtree Rd., NW,
11th Floor, Atlanta, GA 30305.
               (b) For wiring the funds directly to the Escrow Account please
use the following instructions:

         
 
  Account Name:    
 
       
 
  ABA Number:    
 
       
 
  A/C Number:    
 
       
 
  Reference:    
 
       
 
  FBO:   [Investor Name]
 
       
 
      [Investor’s Social Security Number]
 
       
 
      [Investor’s Address]

[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 9



--------------------------------------------------------------------------------



 



OMNIBUS SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT, INVESTOR WARRANT,
UNSECURED CONVERTIBLE DEBENTURE AND UNSECURED NON-CONVERTIBLE DEBENTURE
     IN WITNESS WHEREOF, the Subscriber hereby represents and warrants that the
Subscriber has read this entire Agreement and the Confidential Placement
Memorandum and all documents annexed thereto, incorporated by reference therein
and/or delivered herewith, including the Forms of Convertible Debenture,
Non-Convertible Debenture and Investor Warrant, and hereby executes and delivers
this Agreement as of the ___day of                                         ,
2010.

                              AGGREGATE SUBSCRIBER       NUMBER OF UNITS  
PURCHASE PRICE
Print Name:
          $  
 
               
Address:
               
 
               
 
               
Fax:
               
 
               
 
               
 
(Signature)
               
 
               
Title:
               

ACCEPTANCE
     IN WITNESS WHEREOF, the Company has duly executed and delivered this
Agreement as of the ___ day of                     , 2010.

            IRVINE SENSORS CORPORATION
a Delaware corporation
      By:           Name:           Title:      

Page 10



--------------------------------------------------------------------------------



 



         

Schedule 1 to Subscription Agreement
Name:                                         
INVESTOR QUESTIONNAIRE
Purpose of this Questionnaire
     The Units, the Debentures, the Investor Warrants and the Shares
(collectively, the "Securities”) of Irvine Sensors Corporation, a Delaware
corporation (the “Company”), will be offered without registration under the
Securities Act of 1933, as amended (the “Act”), or the securities laws of any
state, in reliance on the exemptions contained in Section 4(2) of the Act and
Regulation D promulgated thereunder and on similar exemptions under applicable
state laws. Under Section 4(2) of the Act and/or certain state securities laws,
the Company may be required to determine that a prospective investor meets
certain suitability requirements before offering to sell the Securities to such
individual or entity. THE COMPANY MAY, IN ITS SOLE DISCRETION, EXCLUDE ANY
POTENTIAL INVESTOR FROM THE OFFERING TO THE EXTENT NECESSARY TO COMPLY WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS, or for any other reason or without
reason. This Investor Questionnaire does not constitute an offer to sell or a
solicitation of an offer to buy the Securities or any other security.
INSTRUCTIONS.PLEASE COMPLETE THIS QUESTIONNAIRE BY FILLING IN THE INFORMATION
CALLED FOR, CHECKING THE APPROPRIATE BOXES, AND SIGNING BELOW. PLEASE FAX AND
MAIL THE COMPLETED QUESTIONNAIRE TO J. P. TURNER & COMPANY, L.L.C.
REPRESENTATIONS
The undersigned hereby represents to the Company as follows:
1. Accredited Investor Status. The undersigned has read the definition of
“accredited investor” as defined in Rule 501 of Regulation D attached hereto as
Attachment 1, and certifies that either (check one):
o The undersigned is an “accredited investor;” or
o The undersigned is not an “accredited investor.”
2. Domicile/State of Organization. The undersigned’s state of
domicile/organization is:                     .
The foregoing representations are true and accurate as of the date hereof. The
undersigned undertakes to notify the Company regarding any material change in
the information set forth above prior to the purchase by the undersigned of any
Securities of the Company.

                     
 
  Dated:                
 
     
 
           
 
                   
 
              Address:    
 
                                     
 
  Signature   of Investor(s)      
 
   
 
                   
 
              Telephone:
                                                                
 
              Facsimile:    
 
              Email:
                                                                
 
                                          Print Name of Investor(s)            
 
                   
 
                                          Print Title (if applicable)          
 

Page 11



--------------------------------------------------------------------------------



 



ATTACHMENT 1
Rule 501. Definitions and Terms Used in Regulation D under the Act.
     As used in Regulation D, the term “accredited investor” shall mean any
person who comes within any of the following categories, or who the issuer
reasonably believes comes within any of the following categories, at the time of
the sale of the securities to that person:
          (1) Any bank as defined in Section 3(a)(2) of the Act or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act whether acting in its individual or fiduciary capacity; any broker
dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934;
insurance company as defined in Section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000; or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
          (2) Any private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;
          (3) Any organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;
          (4) Any director, executive officer, or general partner of the issuer
of the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;
          (5) Any natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;
          (6) Any natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;
          (7) Any trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii); and
          (8) Any entity in which all of the equity owners are accredited
investors.

Page 12